      Case 1:18-cv-09973-RA-OTW Document 87
                                         85 Filed 01/07/21
                                                  01/05/21 Page 1 of 1




MEMO ENDORSED                                                            SO ORDERED:
                                                 January 5, 2021

                                                                         Application for adjournment is
    BY ECF                                                               GRANTED and rescheduled for
                                                                         February 4, 2021 at 12:00 p.m.
    Honorable Ona T. Wang
    United States Magistrate Judge
    Daniel Patrick Moynihan Courthouse                                   _____________________________
    500 Pearl Street, Courtroom 20D
                                                                         Ona T. Wang                 1/7/21
    New York, New York 10007
                                                                         United States Magistrate Judge

                       Citibank, N.A. v. Law Offices of Rachel Zamata
                             Case No. 18 CV 9973 (RA) (OTW)

    Dear Judge Wang,

           We are counsel to Defendant, Law Office of Rachel Zamata, LLC (“Defendant
    Zamata”), in the above-referenced action. We submit this letter in response to this Court’s
    December 18, 2020 scheduling order [ECF No. 81] wherein a telephonic conference was
    scheduled for January 28, 2021 at 12:30 p.m.

             I have a surgical procedure scheduled for January 27, 2021 and will be out of the
    office, recovering, for the following week. I was informed by your office to provide dates
    in which I am unavailable dates for a rescheduled conference: I am not available on
    January 12, January 20, and from January 27 through February 3, 2021, but am otherwise
    generally available.

           Plaintiff’s counsel advised that he has “no position” on the adjournment request
    and that he is generally available during the week of February 1, 2021.

           Accordingly, defense counsel requests a brief adjournment of the telephonic
    conference currently scheduled for January 28, 2021. This is the first request for
    adjournment.

                                          Respectfully,


                                          s/ Rachel Aghassi
                                          Rachel Aghassi
                                          Furman Kornfeld & Brennan LLP
                                          Attorney for Defendant
                                          61 Broadway, 26th Floor
                                          New York, NY 10006
                                          Tel: 212-867-4100
